Cite as 2017 Ark. App. 592


                  ARKANSAS COURT OF APPEALS
                                          DIVISION I
                                         No.CR-17-372

MICHAEL L. BOYD                                    OPINION DELIVERED: NOVEMBER 8, 2017
                                 APPELLANT
                                                   APPEAL FROM THE PULASKI
V.                                                 COUNTY CIRCUIT COURT,
                                                   FOURTH DIVISION
STATE OF ARKANSAS                                  [NO. 60CR-13-3549]
                                    APPELLEE
                                                   HONORABLE HERBERT T.
                                                   WRIGHT, JR., JUDGE

                                                   AFFIRMED


                              ROBERT J. GLADWIN, Judge

        Michael Boyd appeals the Pulaski County Circuit Court’s order denying his Rule 37

 petition for postconviction relief. Ark. R. Crim. P. 37.1 (2016). We assumed jurisdiction

 of this appeal pursuant to footnote 1 in Barnes v. State, 2017 Ark. 76, 511 S.W.3d 845 (per

 curiam). Boyd contends that (1) the circuit court erred in denying his petition because it

 failed to appoint him counsel for his Rule 37 proceeding, (2) trial counsel was ineffective

 for allowing the redaction of his taped confession to be played for the jury, (3) trial counsel

 was ineffective for failing to present evidence to establish his innocence, and (4) trial counsel

 was ineffective for failing to call multiple witnesses to prove his innocence.

        Boyd was convicted by a Pulaski County jury on charges of aggravated robbery and

 theft of property and was sentenced to thirty and ten years of imprisonment, respectively,

 to be served consecutively. 1 On appeal, he contended that the circuit court committed


        1
        Boyd was also charged with possession of firearms by certain persons, but that charge
 was nolle prossed by the State.
                                Cite as 2017 Ark. App. 592

reversible error by denying (1) his motion for a directed verdict, (2) his motion to suppress

statements made by him in a police interview, and (3) his motion to suppress a photo

identification of him made by a bank teller.

       The incident that led to these charges allegedly occurred at approximately 4:15 p.m.

on September 13, 2013. A man entered a North Little Rock branch of Bank of the Ozarks

with what appeared to be a handgun tucked into his waistband, demanded money, took

$4,000 of the bank’s money, and left in a car that was described by bank tellers. Boyd was

stopped in his vehicle approximately an hour after the armed robbery. He had a similar

appearance to the suspect, both as described by bank tellers and as seen in the bank-

surveillance video. Boyd agreed to an interview at the police station and waived his Miranda

rights. During the interview, he made several incriminating statements, including admitting

(1) having visited three banks that day, (2) having been at the bank that was robbed, (3)

having what he described as a “fake” gun, and (4) having taken money from a bank teller.

Boyd’s attorney filed a pretrial motion to suppress his statements asserting in part that they

should be suppressed because the officer promised leniency to obtain Boyd’s custodial

statements, thereby rendering them involuntary.

       At the hearing on Boyd’s motion to suppress, Detective Michael Gibbons testified

that he was the officer who interviewed Boyd. He explained that he read Boyd his Miranda

rights, that Boyd told him that he understood his rights, and that Boyd said that he wanted

to waive his rights to give a statement. Detective Gibbons stated that the interview lasted

more than an hour. Detective Gibbons testified that although Boyd repeatedly asked

whether he could receive a bond on the charges, he never promised Boyd a bond, explaining


                                               2
                                Cite as 2017 Ark. App. 592

that Boyd had not yet been charged. Detective Gibbons testified that he told Boyd that if a

gun was not used or if it was not real, then the crime would be considered robbery, a charge

where a bond was possible, but that a bond was not possible for aggravated robbery.

Detective Gibbons stressed that Boyd was “all about getting a bond, no matter what the

charge was,” but he reiterated that he told Boyd that he would not lie and tell him he could

go home. Detective Gibbons acknowledged that he falsely told Boyd that seven people had

identified him as the robber and that traffic cameras had footage of his vehicle at the scene.

Detective Gibbons explained that he did not threaten Boyd in order to obtain his confession.

Additionally, he testified that Boyd had numerous prior offenses and extensive experience

with the criminal justice system—including having his Miranda rights read to him—and had

been to prison numerous times for felony convictions. Detective Gibbons pointed out that

Boyd confessed during the interview that he went into the three banks that day (two

Metropolitan Bank branches and the one Bank of the Ozarks branch), that he had a mask

on, that he had a fake gun with him, and that although he denied pulling the gun out, a

bank teller gave him the money.

       Boyd’s counsel argued that this confession was involuntary because it was the product

of Detective Gibbons’s false promise of leniency. The State argued that there was no

promise, much less a clear promise, of obtaining a bond for Boyd, and that Detective

Gibbons repeated that he could not make such a promise. The State argued that, under the

totality of circumstances with this criminally experienced defendant, suppression of the

statement was not warranted. The circuit court denied Boyd’s motion to suppress, and a

written order to that effect was subsequently filed.


                                              3
                                Cite as 2017 Ark. App. 592

       Boyd also filed a pretrial motion to suppress the evidence of a photo identification

made by witness Kathryn Pannell, alleging that the lineup shown to her was unduly

suggestive. There were two written orders filed prior to trial denying this motion, but the

circuit court agreed to consider the motion again during the trial.

       At trial, the State presented proof that a man matching Boyd’s description had entered

two Metropolitan Bank locations that day before entering the nearby Bank of the Ozarks

branch, where the robbery in question took place. North Little Rock police officer Kasey

Knight responded to the report from a Metropolitan Bank of a “suspicious male” who came

in wearing a dust mask, sunglasses, and a hat, and who was acting “kind of odd.” Officer

Knight viewed bank-surveillance video, which led him to broadcast to other officers that

they should be on the lookout for an approximately thirty-year-old black male.

       Sholanda Jenkins, a bank manager at that Metropolitan Bank branch, testified as to

her description of the suspicious male. She explained that she had asked him to take off the

dust mask, but he refused, stating that he had the flu. She verified a still photo of the man

who had been in the bank that day as shown on bank-surveillance footage.

       A bank teller from that same Metropolitan Bank branch, Kathryn Pannell, testified

that, while she was on a break, she observed Boyd without his mask on just before he

entered the bank. She also observed his vehicle and license plate and reported to police that

it was a black Toyota with license-plate number 198 SRG. She confirmed that Boyd became

agitated when he was unable to persuade the bank tellers to provide him a cash advance on

a card that did not bear his name. She testified that employees locked the bank door after

Boyd left, that Boyd attempted to re-enter the bank, but that he left instead. Ms. Pannell


                                             4
                                 Cite as 2017 Ark. App. 592

stated that she then called the police. Ms. Pannell identified Boyd in the courtroom, stating

that she was “100% sure” that Boyd was the man in the still photographs that showed a full-

length color picture of Boyd in the bank lobby. She said that he had the mask in his hand

before he put it on and that he told her that he had the flu as he walked into the bank. Ms.

Pannell said that when he was inside the bank, the mask kept slipping down and that Boyd

would have to put it back up.

          Ms. Pannell had previously identified Boyd out of a six-person photo lineup when

presented with it about four months after the robbery. She explained that the detective

never suggested whom she should pick out, and she stated that she did not have any doubts

about her recognition of Boyd in the photos. She testified that her job is in customer service

and that she remembers people. Boyd renewed his motion to suppress the photo-lineup

identification made by Ms. Pannell. His counsel complained that Ms. Pannell did not

identify Boyd until months after the robbery; that her identification was based on her brief

observation of Boyd; and that the lineup was unconstitutionally suggestive. The State

responded that this was a “very good lineup” of similar-looking men and that there was

nothing suggestive about it. The circuit court rejected the motion, standing by its earlier

ruling.

          The State called employees of the robbed Bank of the Ozarks branch, located on

Camp Robinson Road. Sharon Erwin, one of the bank tellers, testified that the perpetrator

had entered the bank wearing a black shirt, a black hat, dark sunglasses, and a white surgical

mask. Ms. Erwin said that she knew something was not right. She testified that she overheard

the man demand $10,000 from another teller, Pam Buzbee, who was in the window next


                                              5
                                Cite as 2017 Ark. App. 592

to her. After Ms. Buzbee refused and told the man to take off his mask, the man told Ms.

Buzbee that he had the flu, called Ms. Buzbee “a bitch,” lifted his shirt, showed the gun,

and finally pulled the gun out and waved it around. Ms. Erwin testified that Ms. Buzbee

was hesitant to give the man money, so she pulled out two straps of $100 bills that contained

a total of $4,000 and tossed them in the window. Ms. Erwin said that she saw the man’s

face as he pulled his mask back and put it back on; the man then took the money and left.

Ms. Erwin explained the bank-surveillance video footage as part of her testimony. She did

not positively identify Boyd in court as the man in the bank that day, but she verified that

the surveillance video was accurate.

       Another bank employee, Greg Smith, was working the drive-through window that

day. He testified that he heard the interaction and someone say, “He has a gun,” but he did

not observe the robbery. Mr. Smith saw the perpetrator get into his car to leave, and he

could describe the license plate. Another bank employee, Chris Abbot, testified about

observing the robbery, specifically hearing the man call Ms. Buzbee a “stupid bitch,” and

seeing Ms. Erwin throw the money toward the man before he left.

       Detective Cody Brown detained Boyd after he had been stopped, approximately an

hour after the robbery driving a vehicle matching the description given—a black 2012

Toyota Corolla, license-plate number 198 SRG. When he was pulled over, Boyd

specifically volunteered that he had not been on Camp Robinson Road that day, although

Detective Brown had not mentioned that road.

       Detective Gibbons testified at trial that he conducted Boyd’s interview and explained

a summary of events similar to his description at the suppression hearing. Detective Gibbons


                                             6
                                Cite as 2017 Ark. App. 592

testified that Boyd did not immediately confess to the robbery but spent most of the

conversation asking whether he could get a bond and go home. Detective Gibbons said he

told Boyd “over and over” that he could not promise anything—including a bond—if he

made a statement and explained that this was being investigated as an aggravated robbery.

A portion of the audio-recorded interview was played, and transcripts of that portion were

provided to the jury.

       Detective Gibbons stated that Boyd had gone that day to the Metropolitan Bank on

McCain Boulevard at 11:30 a.m. and at 3:29 p.m.; to the Metropolitan Bank on JFK

Boulevard at 4:02 p.m.; and then to the Bank of the Ozarks on Camp Robinson Road at

4:11 p.m. All three banks branches were near one another, and Boyd was stopped

approximately five miles away from the bank that had been robbed. He was found with

more than $2,700 on his person. Detective Gibbons explained the process of putting the

photo lineup together and showing it to Ms. Pannell, who identified Boyd “in about three

seconds.”

       After the State rested, Boyd’s counsel moved for directed verdict, arguing that the

State had failed to prove that Boyd was the man who had robbed the bank and further failed

to prove that he was armed with a deadly weapon or represented by words or conduct that

he was so armed. The State argued in response that Boyd admitted that he had a fake gun;

that he went to this bank; that he took the money; that bank surveillance video showed him

committing the robbery; and that one bank teller he saw that afternoon positively identified

Boyd. The circuit court denied Boyd’s motion for directed verdict. Boyd rested without

presenting additional evidence and renewed all his motions, which were all denied by the


                                             7
                                 Cite as 2017 Ark. App. 592

circuit court. The jury found Boyd guilty of aggravated robbery and theft of property on

December 11, 2014. He appealed those convictions, and we affirmed the circuit court on

September 14, 2016. See Boyd v. State, 2016 Ark. App. 407, 500 S.W.3d 772 (Boyd I).

       On October 18, 2016, Boyd filed a properly verified petition for postconviction

relief pursuant to Arkansas Rule of Criminal Procedure 37.1. In his petition, he raised the

following claims: (1) his trial counsel was ineffective for failing to argue that his confession

was coerced; (2) he was denied actual and constructive counsel at trial because his attorney

failed to introduce “material fact evidence and witnesses readily available”; and (3) his trial

counsel was ineffective for failing to use his affirmative defense.

       On February 1, 2017, without holding an evidentiary hearing, the circuit court

denied Boyd’s petition in a three-page written opinion. The circuit court denied relief on

his first claim that his confession was coerced by Detective Gibbons, stating that Boyd failed

to demonstrate how his attorney was ineffective because his confession was not coerced.

The circuit court noted that Boyd asserted that trial counsel was “unreasonable to not seek

out the facts of what led to any statement had, but deliberately so the record will reveal just

how counsel based his motions and actions in favor of the state!” Regarding this allegation,

the circuit court pointed out that it was specifically rejected by this court in Boyd I, supra.

Boyd previously had moved to suppress the statements given to Detective Gibbons, but the

circuit court noted that this court held that, based on the totality of the circumstances, the

circuit court did not err in refusing to suppress the confession, that any alleged

misrepresentation by Detective Gibbons would not make his confession inadmissible, and

that there was no evidence that Detective Gibbons was attempting to procure an untrue


                                               8
                                 Cite as 2017 Ark. App. 592

statement from Boyd. The circuit court found that Boyd failed to allege how trial counsel

should have approached this issue differently. Referencing the standard set forth in Strickland

v. Washington, 466 U.S. 668 (1984), the circuit court reiterated that a defendant must allege

both ineffective assistance of counsel and prejudice in the result of the trial. Because Boyd

failed to allege how his attorney, who argued that his confession was involuntary and

preserved the issue on appeal, was ineffective, and considering the ruling by this court, the

circuit court found this allegation to be without merit.

       For his second claim, Boyd asserted a denial of effective counsel when his attorney

failed to “adversarially [sic] challenge the State’s case with the material fact evidence and

witnesses readily available and pointed out” to counsel by Boyd. He asserted that this would

have resulted in a directed verdict in his favor. Boyd did not allege in his petition what these

facts are or who the witnesses were. He merely presented several conclusory arguments

about the evidence and contended that if his counsel had argued them, the circuit court

would have granted his motion for a directed verdict. These were found by the circuit court

to be nothing more than an argument regarding the sufficiency of the evidence—direct

attacks on the verdict and not cognizable in a petition for postconviction relief. See

McCroskey v. State, 278 Ark. 156, 644 S.W.2d 271 (1983).

       Boyd’s third claim and final allegation was that he was denied a fair and impartial trial

because instead of asserting his “affirmative defense,” his counsel committed a “ruse.” Boyd

did not explain what this “ruse” consisted of, and he did not identify which affirmative

defense was available to him. He also made a passing comment about his counsel having a

“conflict of interest” but failed to explain anything about the alleged conflict. The circuit


                                               9
                                 Cite as 2017 Ark. App. 592

court rejected Boyd’s third claim because he failed to identify which “affirmative defense”

he was attempting to invoke.

       Boyd filed a timely notice of appeal on February 9, 2017, in which he argued that

the circuit court erred by (1) failing to appoint him counsel for his Rule 37 proceeding, (2)

denying his claim that trial counsel was ineffective for allowing the redaction of his taped

confession to be played for the jury, (3) denying his claim that trial counsel was ineffective

for failing to present evidence to establish his innocence, and (4) denying his claim that trial

counsel was ineffective for failing to call multiple witnesses to prove his innocence.

       We do not reverse the denial of postconviction relief unless the circuit court’s

findings are clearly erroneous. Conley v. State, 2014 Ark. 172, 433 S.W.3d 234. A finding is

clearly erroneous when, although there is evidence to support it, after reviewing the entire

evidence, we are left with the definite and firm conviction that a mistake has been

committed. Id. In making a determination on a claim of ineffective assistance of counsel,

this court considers the totality of the evidence. Id. Our standard of review also requires that

we assess the effectiveness of counsel under the two-prong standard set forth by the Supreme

Court of the United States in Strickland, supra, and Conley, supra. In asserting ineffective

assistance of counsel under Strickland, the petitioner must first demonstrate that counsel’s

performance was deficient. Rose v. State, 2017 Ark. App. 355, __ S.W.3d __. This requires

a showing that counsel made errors so serious that counsel was not functioning as the

“counsel” guaranteed the petitioner by the Sixth Amendment. Id. The reviewing court must

indulge in a strong presumption that counsel’s conduct falls within the wide range of

reasonable professional assistance. Id. The defendant claiming ineffective assistance of


                                              10
                                 Cite as 2017 Ark. App. 592

counsel has the burden of overcoming that presumption by identifying the acts and

omissions of counsel which, when viewed from counsel’s perspective at the time of trial,

could not have been the result of reasonable professional judgment. Id.

       Second, the petitioner must show that the deficient performance prejudiced the

defense, which requires a demonstration that counsel’s errors were so serious as to deprive

the petitioner of a fair trial. Conley, supra. This requires the petitioner to show that there is

a reasonable probability that the fact-finder’s decision would have been different absent

counsel’s errors. Id. A reasonable probability is a probability sufficient to undermine

confidence in the outcome of the trial. Id.

       Unless a petitioner makes both Strickland showings, it cannot be said that the

conviction resulted from a breakdown in the adversarial process that renders the result

unreliable. Id. We also recognize that “there is no reason for a court deciding an ineffective

assistance claim . . . to address both components of the inquiry if the defendant makes an

insufficient showing on one.” Anderson v. State, 2011 Ark. 488, at 3–4, 385 S.W.3d 783,

787 (quoting Strickland, 466 U.S. at 697). The concept of cumulative error is not recognized

in Rule 37.1 proceedings when assessing whether a petitioner was afforded effective

assistance of counsel. Bryant v. State, 2013 Ark. 305, 429 S.W.3d 193 (per curiam); State v.

Hardin, 347 Ark. 62, 60 S.W.3d 397 (2001) (holding that it was reversible error for the trial

court to consider cumulative error in assessing claims of ineffective assistance of counsel).

       If the circuit court determines that the petitioner is entitled to no relief based on the

petition, files, and records, then the petitioner is not entitled to an evidentiary hearing. Ark.

R. Crim. P. 37.3(a). In such cases, the circuit court should provide sufficient written findings


                                               11
                                  Cite as 2017 Ark. App. 592

of fact to illustrate that the petitioner’s claims are meritless. Id. Our review indicates that the

petition, files, and records conclusively show that Boyd is not entitled to postconviction

relief. As such, we can hold that the circuit court was not obligated to hold an evidentiary

hearing before denying Boyd’s petition as wholly without merit. See Mancia v. State, 2015
Ark. 115, 459 S.W.3d 259. 2

       For the first time on appeal, Boyd claims that he is entitled to an attorney pursuant

to Trevino v. Thaler, 569 U.S. 413 (2013), and Martinez v. Ryan, 566 U.S. 1 (2012), and that

the circuit court erred by failing to appoint counsel to represent him for his Rule 37

proceedings. We note that he failed to file a motion at the circuit court level requesting the

appointment of counsel; accordingly, the circuit court never had an opportunity to rule on

such a request. Moreover, Boyd failed to argue that he was entitled to counsel in his Rule

37 petition. Accordingly, we hold that his argument is not preserved for appellate review.

On appeal, this court considers only those arguments that were raised below and considered

by the circuit court in rendering its decision. E.g., Anderson v. State, 2015 Ark. 18, 454
S.W.3d 212 (holding the claim was not preserved where the circuit court neither provided

a clear ruling on the request nor did the appellant clearly object).

       Upon the review of a circuit court’s denial of postconviction relief on an ineffective-

assistance-of-counsel claim, this court determines, under the standards set forth in Strickland,

supra, whether the circuit court clearly erred in holding that counsel’s performance was

effective. Jamett v. State, 2010 Ark. 28, 358 S.W.3d 874. To prove that counsel was



       2
        Boyd does not argue that the circuit court erred in not holding an evidentiary
hearing in this case.

                                                12
                                 Cite as 2017 Ark. App. 592

ineffective, Boyd must show that (1) his counsel’s conduct fell below an objective standard

of reasonableness under prevailing professional norms, and (2) that the “professionally

unreasonable” conduct of counsel prejudiced the defense. See Strickland, supra. There is a

strong presumption that counsel’s conduct falls within the wide range of reasonable

professional assistance. E.g., Wertz v. State, 2014 Ark. 240, 434 S.W.3d 895.

       In order to demonstrate prejudice, Boyd must show that a reasonable probability

exists that the fact-finder’s decision would have been different absent counsel’s errors. See,

e.g., Robertson v. State, 2010 Ark. 300, 367 S.W.3d 538. A reasonable probability is a

probability sufficient to undermine confidence in the outcome of the trial. Id. Unless Boyd

can satisfy both prongs of the Strickland standard, he cannot prevail on his ineffective-

assistance-of-counsel claim. See Feuget v. State, 2015 Ark. 43, 454 S.W.3d 734. Boyd bears

the burden to provide sufficient facts that affirmatively support his claim of ineffective

assistance of counsel. Id. Conclusory statements, without more, cannot form the basis of

postconviction relief. See Hooks v. State, 2015 Ark. 258, 465 S.W.3d 416. Accordingly, we

hold that Boyd did not present sufficient facts in his petition or in his brief on appeal to

support the three ineffective-assistance-of-counsel claims for postconviction relief raised on

appeal. See Watson v. State, 2012 Ark. 27.

       Regarding Boyd’s allegation that the circuit court erred in allowing the redacted

video of Boyd’s confession to be played for the jury, we reiterate that for his claim to be

properly before this court, he must have raised the issue below and obtained a ruling on it.

See, e.g., Cowan v. State, 2011 Ark. 537. Boyd’s failure to obtain a ruling in the circuit court

bars review of the issue on appeal. See, e.g., State v. Rainer, 2014 Ark. 306, 440 S.W.3d 315.


                                              13
                                 Cite as 2017 Ark. App. 592

The circuit court’s order contains no ruling on Boyd’s argument regarding a redacted

videotape; rather, the circuit court seems to have understood Boyd’s claim as a challenge to

the introduction of an allegedly coerced confession. Additionally, after the circuit court

denied his Rule 37 petition, Boyd failed to file a motion requesting a modification of the

ruling. See Watkins v. State, 2010 Ark. 156, 362 S.W.3d 910 (explaining that if the circuit

court neglects to rule on an issue raised in a Rule 37 petition, a petitioner may request the

court to modify its order to include any omitted issue notwithstanding the prohibition

against motions for reconsideration pursuant to Arkansas Rule of Criminal Procedure

37.2(d)). Because Boyd failed to obtain a ruling on this ineffective-assistance-of-counsel

claim, we hold that it is not preserved for review.

       Boyd next argues that his trial counsel was ineffective for failing to introduce DNA

evidence found on a water bottle recovered from the parking lot of the bank where the

robbery occurred. To the extent that Boyd is challenging the sufficiency of the evidence or

arguing his innocence, such claims are not cognizable in a Rule 37 proceeding. See Smith,

supra. The circuit court found that Boyd’s ineffective-assistance-of-counsel claim was a

challenge to the sufficiency of the evidence, and as such, it considered only a sufficiency

claim, which it found was not cognizable, rather than an ineffective-assistance-of-counsel

claim. As previously stated, without obtaining a ruling on the specific ineffective-assistance-

of-counsel argument by the circuit court, Boyd’s claim is not preserved for our review. See,

e.g., Rainer, supra.

       Alternatively, even if it had been preserved, Boyd’s claim is meritless because his

counsel was not deficient in failing to introduce nonexistent DNA evidence. On appeal, he


                                              14
                                 Cite as 2017 Ark. App. 592

alleged that his trial counsel was ineffective for not introducing a DNA report into evidence.

But the record indicates that no such DNA evidence exists. During trial, Boyd’s trial counsel

questioned Detective Gibbons about DNA evidence allegedly discovered on the water

bottle that officers recovered from the front parking lot of the bank—one that appeared to

be the same size and type of bottle that the suspect had been carrying. Detective Gibbons

explained that no DNA evidence was recovered from the bottle. Accordingly, there was no

DNA evidence that trial counsel could have introduced, and counsel’s performance cannot

be found to be deficient for failing to introduce evidence that did not exist. Likewise, Boyd

cannot show prejudice from the failure to introduce DNA evidence because trial counsel

appropriately questioned Detective Gibbons about the lack of DNA evidence and confirmed

that the jury understood that there was no DNA evidence connecting Boyd to the bottle.

As a result, Boyd has failed to demonstrate that the outcome of the trial would have been

different.

       Finally, Boyd appears to argue that trial counsel was ineffective for failing to call Lee

Saulsberry to testify and “[l]ike six eyewitnesses who could not identify [Boyd] as the

assailant.” The circuit court analyzed this claim as a challenge to the sufficiency of the

evidence and held that such a claim was not cognizable in Rule 37 proceedings. See Smith,

supra. But even if Boyd’s ineffective-assistance-of-counsel claim had been preserved and

appropriate for review, his argument is conclusory and cannot be the basis for Rule 37 relief.

See, e.g., Smith, supra.

       An ineffective-assistance-of-counsel claim based on trial counsel’s failure to call a

witness requires that a petitioner name the witness, provide a summary of the testimony,


                                              15
                                Cite as 2017 Ark. App. 592

and establish that the testimony would have been admissible. E.g., Bond v. State, 2013 Ark.
298, at 6, 429 S.W.3d 185, 191. If a petitioner fails to provide the circuit court with the

necessary information, “the allegation [is] conclusory and [does] not merit further

consideration.” Id. Boyd has failed (1) to provide a summary of the witnesses’ testimony that

he claims trial counsel failed to present and (2) to show that the testimony would have been

admissible. Boyd also fails to provide the names of these alleged six eyewitnesses who “could

not identify [him] as the assailant.” Accordingly, we hold that his claim is conclusory and

does not merit further consideration.

       Affirmed.

       ABRAMSON and WHITEAKER, JJ., agree.

       Michael Boyd, pro se appellant.

       Leslie Rutledge, Att’y Gen., by: Brooke Jackson Gasaway, Ass’t Att’y Gen., for appellee.




                                              16